Case: 18-12098    Date Filed: 12/06/2018   Page: 1 of 6


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-12098
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:17-cr-20758-MGC-2

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,


                                     versus

GABRIEL LAZARO VALDES,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (December 6, 2018)

Before MARCUS, WILLIAM PRYOR and GRANT, Circuit Judges.

PER CURIAM:

      Gabriel Valdes appeals his 57-month sentence after pleading guilty to

conspiracy to possess with intent to distribute 50 grams or more of a mixture and

substance containing a detectable amount of methamphetamine.            On appeal,
                 Case: 18-12098       Date Filed: 12/06/2018       Page: 2 of 6


Valdes argues that his sentence is procedurally and substantively unreasonable.

After careful review, we affirm.

       We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quotation omitted). In reviewing sentences

for reasonableness, we perform two steps. Pugh, 515 F.3d at 1190. First, we

“‘ensure that the district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a

sentence based on clearly erroneous facts, or failing to adequately explain the

chosen sentence -- including an explanation for any deviation from the Guidelines

range.’” Id. (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). 1 The district

court need not explicitly say that it considered the § 3553(a) factors, as long as the

court’s comments show it considered the factors when imposing sentence. United

States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007). An acknowledgement that




1
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 2
              Case: 18-12098     Date Filed: 12/06/2018   Page: 3 of 6


the court considered the defendant’s arguments and the § 3553(a) factors is

adequate. United States v. Owens, 464 F.3d 1252, 1255 (11th Cir. 2006).

      If we conclude that the district court did not procedurally err, we consider

the “substantive reasonableness of the sentence imposed under an abuse-of-

discretion standard,” based on the “totality of the circumstances.” Pugh, 515 F.3d

at 1190 (quotation omitted). The weight to give to any specific § 3553(a) factor is

committed to the discretion of the district court. United States v. Clay, 483 F.3d

739, 743 (11th Cir. 2007). “[W]e will not second guess the weight (or lack

thereof) that the [court] accorded to a given [§ 3553(a)] factor . . . as long as the

sentence ultimately imposed is reasonable in light of all the circumstances

presented.”   United States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010)

(quotation, alteration and emphasis omitted). We will only vacate the sentence if

“left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation

omitted). However, a court may abuse its discretion if it (1) fails to consider

relevant factors that are due significant weight, (2) gives an improper or irrelevant

factor significant weight, or (3) commits a clear error of judgment by balancing a

proper factor unreasonably. Id. at 1189. Also, a court’s unjustified reliance on any


                                         3
              Case: 18-12098    Date Filed: 12/06/2018   Page: 4 of 6


one § 3553(a) factor may be a symptom of an unreasonable sentence. United

States v. Crisp, 454 F.3d 1285, 1292 (11th Cir. 2006).

      We ordinarily expect a sentence falling within the guideline range to be

reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A sentence

well below the statutory maximum is another indicator of reasonableness. See

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam). The

party challenging the sentence bears the burden of showing that the sentence is

unreasonable in light of the record and the § 3553(a) factors. United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Here, Valdes has not shown that his sentence is unreasonable. To the extent

Valdes argues that the district court committed procedural error by placing too

much reliance on his guideline range and failing to adequately consider all of the §

3553(a) factors, we disagree. A district court need not discuss each § 3553(a)

factor.   Dorman, 488 F.3d at 944.       Indeed, a district court may satisfy its

obligations with regard to § 3553(a) by acknowledging that it has considered the

defendant’s arguments and the § 3553(a) factors, Owens, 464 F.3d at 1255, and

here the district court did both. Moreover, the district court responded to Valdes’s

arguments, which demonstrates that it considered them.

      The 57-month sentence imposed by the district court, which was the bottom

of Valdes’s guideline range, was also substantively reasonable. According to the


                                         4
              Case: 18-12098     Date Filed: 12/06/2018   Page: 5 of 6


undisputed facts of the presentence investigation report (“PSI”), Valdes twice sold

methamphetamine to an undercover detective, and was held accountable for

thousands of kilograms of marijuana equivalent. He then continued using drugs

after being arrested and released on bond and attempted to deceive the probation

office about that use. Moreover, the sentence imposed by the court was within the

guideline range, Hunt, 526 F.3d at 746, and well below the statutory maximum,

Gonzalez, 550 F.3d at 1324, which may be considered additional indicators of

reasonableness. On this record, the district court did not abuse its discretion in

imposing a 57-month sentence.

      As for Valdes’s remaining arguments, we are not persuaded. Valdes notes

that he is young, single, and lives with his mother, but does not explain how those

factors impact what an appropriate sentence would be in his case. Valdes adds that

he was terribly addicted to drugs, that fact was the cause of his poor decisions, and

he was displaying considerable progress in his treatment, but the district court

expressly considered these facts in sentencing Valdes and found that they did not

excuse his criminal conduct.      Although Valdes may wish that the court had

weighed that factor differently, the weight to give each § 3553(a) factor is

committed to the discretion of the district court, Clay, 483 F.3d at 743, and there is

no indication, based on the totality of circumstances, that the sentence imposed

was unreasonable. Snipes, 611 F.3d at 872.


                                          5
                Case: 18-12098   Date Filed: 12/06/2018   Page: 6 of 6


         As for Valdes’s claim that his success in a substance abuse treatment

program indicates that he poses no threat to society, the fact that he was already

found using drugs while on bond and receiving treatment cuts against this

argument. Finally, Valdes says that, in light of his minimal criminal history, he

should have been sentenced to less than 57 months’ imprisonment, but as the

district court noted, his lack of criminal history was accounted for in his guideline

range.     Nor has he demonstrated that his sentence was outside the range of

reasonable choices. Irey, 612 F.3d at 1190. Valdes has therefore not carried his

burden to prove that his sentence was substantively unreasonable. Tome, 611 F.3d

at 1378.

         AFFIRMED.




                                         6